Concurring Opinion by
Packel, J.:
I agree with the profound expression of the need for change that is stated so ably in the concurring opinion of Judge Hoffman. I differ with him only in that his opinion is a little too broad as to the necessity for this Court to follow decisions of our Supreme Court.1 We need not follow blindly an old decision *176which we are convinced the Supreme Court would not follow;2 nor need we follow a decision of our Supreme Court which the Supreme Court of the United States has subsequently decided is violative of the federal constitution.3 In the absence of some special factor, the orderly process of judicial administration calls for this Court to follow a binding precedent of the Supreme Court.

 A statutory provision requiring the Superior Court to follow a decision of the Supreme Court as a binding authority, Act of June 24, 1895, P. L. 212, §10, 17 P.S. 197, was repealed by the Appellate Court Jurisdiction Act of 1970, July 31, 1970, No. 223, Article V, §509, as amended, 17 P.S. §211.509(a) (1).


 Manley v. Manley, 193 Pa. Superior Ct. 252, 164 A. 2d 113 (1960).


 Cf. Commonwealth v. Franklin, 172 Pa. Superior Ct. 152, 194, 92 A. 2d 272, 293 (1952).